PNG
    media_image1.png
    254
    2240
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reason for allowance

Following is an examiner's statement of reasons for allowance:
Interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art.

Harber et al.. (Publication No. US 2015/0289120), teaches the present invention to provide a system includes one or more processors and one or more memories storing instructions that when executed cause the system to: retrieve social network data associated with a user; extract one or more of a keyword and a key phrase from the social network data; determine a preference model that includes a frequency analysis associated with the one or more of the keyword and the key phrase, the frequency analysis indicating how often the one or more of the keyword and the key phrase are observed in the social network data; receive a request for content data; search a content database to retrieve one or more content items based on the frequency analysis associated with the preference model; generate one or more recommended items for the user or for a vehicle system from the one or more content items; and provide the one or more recommended items for presentation to the user or for processing by the vehicle system. 
Subramaniam et al.,  (Patent No. 5,859,972), teaches the present invention to provide a user runs a browser application on the local workstation. A plurality of remote data repositories are accessible to the server. The informatics management system includes a gateway program running on the server. The gateway program receives a query request in a first format from the user over the network. The gateway program includes a query translator routine that translates the query request from the first format to a plurality of different formats. The translated query requests are sent to the remote data repositories and results are received therefrom. The gateway program includes a results translator routine that translates the results received from the remote data repositories into results in the first format and sends the results in the first format to the user's workstation. In a further aspect of the system, query results can be used as input data to analysis tools and programs. The gateway program includes a translator routine that translates the query results into input data for a remote tool or analysis program.
However, the prior art fails to teach or suggest individually or in combination that a method for disambiguating a voice message, the method comprising: receiving, by control circuitry, a voice message from a user; identifying a plurality of candidate interpretations for one or more words of the voice message; identifying a first media asset based on a first interpretation of the plurality of candidate interpretations and a second media asset based on a second interpretation of the plurality of candidate interpretations; determining, based on a profile of the user, that the user has accessed the first media asset more frequently than the second media asset; selecting the first interpretation as a determined meaning of the one or more words, based on the determining that the user has accessed the first media asset more frequently than the second media asset; and providing a media asset recommendation to the user based on the determined meaning as set forth in independent claims 51, and 61. 
Therefore, claims 51-70 are allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T NGUYEN whose telephone number is (571)272-3929.  The examiner can normally be reached on Monday to Friday 8:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s  supervisor, Pappas Peter-Anthony can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/THANH T NGUYEN/                                                                                    Primary Examiner, Art Unit 2448